MEMORANDUM **
Pedro Roman Vazquez and Francisca Roman, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying Roman Vazquez’s motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
The BIA acted within its discretion in denying Roman Vazquez’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s December 29, 2005, order.' See 8 C.F.R. § 1003.2(b)(1).
We lack jurisdiction to review the BIA’s underlying order dismissing petitioners’ direct appeal from the immigration judge’s decision denying their applications for cancellation of removal because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.